DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I:  Figures 1-6 and 13 – A first exemplary embodiment of a drying device 1 with an upper 92 and lower air jet 93 being oriented such that they meet in mutually opposing regions of the top side 28 firstly and the underside 29 secondly. 
Group II:  Figures 7-8 and 14 – A second exemplary embodiment of a drying device 40 with an upper air jet 92 and the lower air jet 93 are oriented such that they make contact with the semiconductor substrate 7 offset to each other by an offset 94 in the transport direction. 
Group III:  Figures 9-12 and 13 – A third exemplary embodiment of a drying device 70 with an upper 92 and lower air jet 93 being oriented such that they meet in mutually opposing regions of the top side 28 firstly and the underside 29 secondly. 
Group IV:  Figures 9-12 and 15-16 – A fourth exemplary embodiment of a drying device 70 with the flow directions of the upper stabilizing air jet 96 and lower stabilizing air jet 97 are oriented in opposite directions. Also, the flow directions of the two stabilizing air jets 96, 97 run parallel to a surface normal of the transport plane 8. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 22 and 36.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of set forth in independent claims 22 and 36, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sakashita et al. (JP 2015-198254 A).  Sakashita et al. shows a drying device/method (figure 1) comprising: a transport plane (at item 11, figure 2A), upper air outlet slots / upper air jet (33a, figures 2A, 2B), lower air outlet slots / lower air jet (34a, figures 2A, 2B), said air outlet slots (33a, figures 2A, 2B) (34a, figures 2A, 2B) run intersect the transport plane (at item 11, figure 2A) at angles which are greater than 0º and less than 90º (figure 2A) / the upper air jet (33a, figures 2A, 2B) and lower air jet (34a, figures 2A, 2B) flow relative to a transport plane (at item 11, figure 2A) which are greater than 0º and less than 90º (figure 2A).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762